         Case 1:18-cr-00693-RMB Document 116 Filed 08/28/19 Page 1 of 1



     quinn emanuel trial lawyers | washington, dc
     1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (202) 538-8120

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                        williamburck@quinnemanuel.com
August 28, 2019

VIA ECF AND HAND DELIVERY

Hon. Richard J. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:       United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman,

        We write on behalf of Defendant Harald Joachim von der Goltz regarding the
government’s motion to compel the production of communications with attorneys from Mossack
Fonseca & Co. and two law firms associated with Defendant Ramses Owens (Dkt. No. 110). As
discussed at the May 29, 2019 conference, Mr. von der Goltz has no basis to contest the
government’s motion because the privilege the government seeks to disturb is not Mr. von der
Goltz’s to assert (or to waive). Mr. von der Goltz’s communications with attorneys from
Mossack Fonseca and the Owens firms occurred in his capacity as a representative of certain
entities—not his personal capacity. Nor does Mr. von der Goltz currently have the power to
assert the rights of those entities or make decisions about waiver on their behalf. As a result,
while he disputes the allegations against him contained in the motion, Mr. von der Goltz takes no
position on it.

Respectfully submitted,

/s/ William Burck
William Burck




     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
